           Case 2:19-cv-01059-RAJ-JRC Document 84 Filed 03/25/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      STATE OF WASHINGTON, et al.,
                                                             CASE NO. 2:19-cv-01059-RAJ-JRC
11                             Plaintiffs,
                                                             ORDER GRANTING STIPULATED
12              v.                                           MOTION FOR OVERLENGTH
                                                             BRIEFING
13      UNITED STATES DEPARTMENT OF
        THE NAVY, et al.,
14
                               Defendants.
15

16          This matter is before the Court on the parties’ stipulated motion to file over-length

17   summary judgment briefs. Dkt. 83. The Court finds good cause and grants the motion.

18   Plaintiffs’ summary judgment motions shall not exceed 34 pages. At their election, the Federal

19   defendants may file a single omnibus cross motion for summary judgment and brief in

20   opposition to plaintiffs’ motions for summary judgment, not to exceed 65 pages.

21          Dated this 25th day of March, 2021.

22

23
                                                          A
                                                          J. Richard Creatura
24                                                        Chief United States Magistrate Judge

     ORDER GRANTING STIPULATED MOTION FOR
     OVERLENGTH BRIEFING - 1
